DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I in the reply filed on 7/20/21 is acknowledged.  The traversal is on the ground(s) that the independent claims for Groups I and II have been amended such that they are no longer distinctive. Examiner, as noted in the interview on 7/20/21, agrees and the restriction between Groups I and II is withdrawn. Examiner notes the restriction regarding Group III is still deemed proper and is therefore made FINAL.
As such, claims 1-15 will be examined, and claims 16-20 will remain withdrawn from consideration. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 7-15 rejected under 35 U.S.C. 101 because Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claim 7-15 rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  
Claim 7 (and 8-15 by dependency) recites “a first display device positioned at a first position adjacent to the human subject” and “a first display device positioned at a first position adjacent to the human subject”. Examiner notes that a “human subject” is positively recited. Examiner suggest rewording the claim to state “configured to be positioned adjacent to a subject”. 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 6, 14 and 15 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claims 6 and 15 further limit the “users”, and does not further structurally limit the system or the architecture.  
Claim 14 is directed to the use of the architecture, and does not further structurally limit the architecture.
 Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102 and 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1, 7 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by Scott et al. (US 2014/0121555 A1), hereinafter Scott or, in the alternative, under 35 U.S.C. 103 as obvious over Scott, further in view of Davis et al. (Principles of Neurophysiological Assessment, Mapping and Monitoring, 2014), hereinafter Davis.
Regarding Claim 1, Scott teaches: A system (figure 1), comprising: a controller comprising interfaces for connecting with one or more attachment devices (figure 1; paragraph 0004-0007, paragraph0053, base unit 30), the controller configured to: generate a stimulation signal that is deliverable to a subject via the one or more attachment devices (base unit 30, stimulator 36, voltage stimulator 34); and receive neurological data via the one or more attachment devices (paragraph 0052), the neurological data generated at least in part by the subject in response to the stimulation signal being delivered to the subject; a first display device positionable at a first position adjacent to the subject such that the first display device is viewable by a first user and a second user when positioned at the first position (display device 22; capable of being positioned in any way needed including in a way that is viewable by both a first and second user), the first display device configured to display a first representation of the neurological data (paragraph 0050); a second display device positionable at a second position offset from the subject such that the second display device is viewable by the second user and obscured from the first user when positioned at the second position (display device 14; can be positionable in any manner including in a manner that is obscured from the first user), the second display device configured to display the first representation of the neurological data or a second representation of the neurological data (paragraph 0050), the first user different from the second user 
While Examiner notes that the displays of Scott are capable of being displayed in the position required by the claim, and thus meets the claimed limitations, if Applicant disagrees, Examiner further notes that Davis teaches an operating room setup wherein the monitorist display is obscured from the surgeon (i.e. a first user) while the monitorist is still able to see the other displays in the operating room (figure 1.8). Davis further shows that most equipment in the operating room is on wheels such that they can be positioned in any manner as required by the users (figures 1.4-1.9). It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the system of Scott wherein the displays are positioned such that a first display is viewable by a first and second user and a second display is viewable by a second user and obscured from the first so that a first user (i.e. a surgeon) is not distracted by additional/unnecessary information and can focus on patient care. As taught by Scott, the displays should avoid information that is over inclusive to a surgeon and present only the information needed by the respective user (Scott - paragraph 0050).
Regarding Claim 7, Scott teaches: An architecture for neurophysiological monitoring of a human subject, the architecture comprising: a monitoring system comprising a controller and a computer (figure 1), the monitoring system being configured to employ one or more electrophysiological modalities to monitor neural structures of the human subject when a surgical operation is performed on the human subject (paragraph 0046; IONM, TceMEP, EMG, EEG etc.); and a display system comprising: a first display (display 24) device positioned at a first position adjacent to the human subject such that the first display device is viewable by a first user when the first user is performing the surgical operation on the human subject and viewable by a second user (figure 1; display 22/24 can be wireless or wired, and thus is capable of being positioned as required, including at a first position adjacent to the human subject such that the first display device is viewable by a first user when the first user is performing the surgical operation on the human subject and viewable by a second user), the first display device configured to display first monitoring data based on data output by the monitoring system (paragraph 0050); and a second display device positioned at a second position offset from the human subject such that the second display device is viewable by the second user and obscured from the first user when the first user is performing the surgical operation on the human subject (figure 1; display 14 can be positionable in any manner including in a manner that is obscured from the first user), the second display device configured to display the first monitoring data or second monitoring data based on data output from the monitoring system (paragraph 0050, the first user different from the second user at least with respect to responsibilities of the first user and the second user to the human subject during the surgical operation (paragraph 0050; surgeon and technologist/monitorist).
While Examiner notes that the displays of Scott are capable of being displayed in the position required by the claim, and thus meets the claimed limitations, if Applicant disagrees, Examiner further notes that Davis teaches an operating room setup wherein the monitorist display is obscured from the surgeon (i.e. a first user) while the monitorist is still able to see the other displays in the operating room (figure 1.8). Davis further shows that most equipment in the operating room is on wheels such that they can be positioned in any manner as required by the users (figures 1.4-1.9). It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the architecture of Scott wherein the displays are positioned such that a first display is viewable by a first and second user and a second display is viewable by a second user and obscured from the first so that a first user (i.e. a surgeon) is not distracted by additional/unnecessary information and can focus on patient care. As taught by Scott, the displays should avoid information that is over inclusive to a surgeon and present only the information needed by the respective user (paragraph 0050).

Claim(s) 2-6, 8-15 is/are rejected under 35 U.S.C. 103 as obvious over Scott, further in view of Davis.
Regarding claim 2, Scott in view of Davis teaches: The system of claim 1, wherein the computer device is further configured to generate a first user interface element corresponding to the first 
 Regarding Claim 3, Scott in view of Davis teaches: wherein: sending the first representation comprises sending the first user interface element corresponding to the first representation; and sending the second representation comprises sending the second user interface element corresponding to the second representation (Scott - paragraph 0050-0051, 0067, 0068, 0072, claim 4).
Regarding Claim 4, Scott in view of Davis teach: The system of claim 1, wherein: an action taken by the first user cause a change to at least one of the stimulation signal or the neurological data; and generating the first representation of the neurological data is based at least in part on the change (Scott – paragraph 0075).
Regarding Claim 5, Scott in view of Davis teaches: The system of claim 1. While an operating table/bed for a subject and a table to support a computing device are implied in a surgical setting and thus a surgeon’s display would be adjacent to the bed so that a surgeon could view it, Examiner notes that Scott does not explicitly mention wherein: the system further comprises: a bed configured to support the subject; and a table configured to support the computing device; the first position is located adjacent the bed; and the second position is located on the table.
Davis teaches a typical operating room system setup that include a bed configured to support the subject (figure 1.3, figure 1.4); and a table configured to support the computing device (figure 1.8); the first position is located adjacent the bed (figure 1.3); and the second position is located on the table (figure 1.8). It would have been obvious to one of ordinary skill in the art, before the effective filing date to have modified the system of Scott in view of Davis to include a bed and a table in order to support a patient during surgery and support the computing device. Further, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the system wherein the first position is located adjacent the bed so that a surgeon can view the display while working on a subject 
Regarding Claim 6, Scott in view of Davis teaches: The system of claim 1, wherein the first user is a surgeon and the second user is a clinically trained and qualified technologist in the field of neurophysiological monitoring (Scott – paragraph 0050; Examiner notes that this limitation represents intended user and lacks patentable weight).
Regarding Claim 8, Scott in view of Davis teaches: The architecture of claim 7, wherein the one or more electrophysiological modalities comprise one or more of evoked potential monitoring, electromyography, or electroencephalography (Scott - paragraph 0046; IONM, TceMEP, EMG, EEG etc.)
Regarding Claim 9, Scott in view of Davis teaches: The architecture of claim 7, wherein the controller is configured to: generate first electrical signals for delivery to the neural structures of the human subject; and receive second electrical signals from the neural structures of the human subject; and (Scott - paragraph 0012; 0052) the computing device is electronically coupled with the controller and the display system (Scott - figure 1), the computing device comprising a memory and a processor (Scott - paragraph 0004) configured to: generate the first monitoring data based at least in part on the second electrical signals; generate the second monitoring data based at least in part on the second electrical signals; and provide at least one of the first monitoring data or the second monitoring data to at least one of the first display device or the second display device (Scott - paragraph 0049-0052).
Regarding Claim 10, Scott in view of Davis teaches: The architecture of claim 9, wherein generating the first monitoring data and the second monitoring data comprises generating a first user interface element that represents a first aspect of the second electrical signals and a second user interface element that represents a second aspect of the second electrical signals (Scott - paragraph 0050-0051, 0067, 0068, 0072, claim 4).
Regarding Claim 11-12, Scott in view of Davis teaches: The architecture of claim 9. While an operating table/bed for a subject and a table to support a computing device are implied in a surgical 
Davis teaches a typical operating room system setup that include a bed configured to support the subject (figure 1.3, figure 1.4); and a table configured to support the computing device (figure 1.8); the first position is located adjacent the bed (figure 1.3); and the second position is located on the table (figure 1.8). It would have been obvious to one of ordinary skill in the art, before the effective filing date to have modified the architecture of Scott in view of Davis to include a bed and a table in order to support a patient during surgery and support the computing device. Further, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the architecture wherein the first position is located adjacent the bed so that a surgeon can view the display while working on a subject and the second position is located on the table so that a technologist/monitorist can view the second display in a comfortable position while keeping the display obscured from the surgeon.
Regarding Claim 13, Scott in view of Davis teaches: The architecture of claim 9, wherein the computing device is further configured to: receive user input from the second user via an input device (Scott - figure 1; paragraph 0051 both displays have user input capabilities, the computing device also has a keyboard); and provide a representation of the user input for presentation on the second display device (Scott - paragraph 0062).
Regarding Claim 14, Scott in view of Davis teaches: The architecture of claim 7, wherein the architecture is deployed in an operating room (Examiner notes that this limitation represents intended user and lacks patentable weight; Scott paragraph 0045, used during surgeries; 0050; used during operation).
Regarding Claim 15, Scott in view of Davis teaches: The architecture of claim 7, wherein the first user is a surgeon and the second user is a clinically trained and qualified technologist in the field of neurophysiological monitoring (Scott – paragraph 0050; Examiner notes that this limitation represents intended user and lacks patentable weight).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY B SHAH whose telephone number is (571)272-0686. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on 571-272-5596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.